DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 03/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number: 17/380754 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments

Applicant’s arguments with respect to claim 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0134690 to Masumoto; in view of US 2010/0144283 to Curcio et al.; in view of US 2019/0034147 to Koki et al.; further in view of US 2018/0299996 to Kugler et al..

	As per claim 12, Masumoto teaches a system comprising, comprising: 
a processor (Fig. 2, 214); and 
a storage device (Fig. 2, 213) electrically coupled to the processor, enabled to implement acts including: 
receiving at a master agent an announcement from a consumer agent including a display parameters for a display of the consumer agent (Fig. 1, paragraphs 77-78, client displays send frame rate to master display), 
receiving at the master agent a content parameter from a producer agent (paragraph 78, “compares notified display frame rates to determine the lowest display frame”, the means for calculating a lowest received frame rate will be construed as the claimed producer agent), the content parameter including a characteristic of a content to be displayed by the consumer agent; 
configuring a mosaic screen based on the received announcement and the content parameter, the configuring including generating a content distribution parameter (Fig. 14, paragraphs 144-146, it is implicitly stated that a portion of a whole image, at a specific frame rate, will be supplied to a specific display device, based on a specified layout, said portion of a whole image, at a specific frame rate will be construed as the claimed content distribution parameter) based on the content parameter and the display parameter of the consumer agent; and 
providing the generated content distribution parameter to the consumer agent (Fig. 1).
Masumoto does not teach receiving at the master agent an announcement from the consumer agent indicating the presence of the consumer agent, the display parameters further including orientation of the display of the consumer agent with respect to a display of the master agent, further configuring the mosaic screen based on the received announcement, and the storage device storing executable instructions, which when executed by the processor enable the processor to implement the acts.
Curcio et al. teach receiving at the master agent an announcement from the consumer agent indicating the presence of the consumer agent (paragraph 31, “use the position sensors 312 and/or the distance sensor 314 to detect each other's presence”), the display parameters further including orientation of the display of the consumer agent with respect to a display of the master agent (paragraph 62), further configuring the mosaic screen based on the received announcement (Figs. 13-14), and the storage device storing executable instructions, which when executed by the processor enable the processor to implement the acts (paragraph 28).
It would have been obvious to one of ordinary skill in the art, to modify the device of Masumoto, by receiving at the master agent an announcement from the consumer agent indicating the presence of the consumer agent, the display parameters further including orientation of the display of the consumer agent with respect to a display of the master agent, further configuring the mosaic screen based on the received announcement, and the storage device storing executable instructions, which when executed by the processor enable the processor to implement the acts, such as taught by Curcio et al., for the purpose of dynamically adjusting a mosaic display.
Masumoto and Curcio et al., do not teach determining that a master agent and a consumer agent are both in a stable position based on motion sensor measurements of the master agent and the consumer agent.
Koki et al. teach determining that a master agent and a consumer agent are both in a stable position (paragraph 56, “data analyzer 1206 determines whether the touchscreen … was substantially stable (e.g., within a certain threshold relative to no movement and/or relative to the other touchscreen) prior to the device 100 entering tablet configuration”) based on motion sensor measurements (paragraph 53, “gyroscopes, accelerometers”) of the master agent and the consumer agent.
It would have been obvious to one of ordinary skill in the art, to modify the device of Masumoto and Curcio et al., by determining that a master agent and a consumer agent are both in a stable position based on motion sensor measurements of the master agent and the consumer agent, such as taught by Koki et al., for the purpose of reducing display reconfiguration errors.
Masumoto, Curcio and Koki et al. do not teach determining a first tap point on the master agent that is proximate to the consumer agent based on one or more of a first motion sensor measurement or a first audio sensor measurement of the master agent; determining a second tap point on the consumer agent that is proximate to the master agent based on one or more of a second motion sensor measurement or a second audio sensor measurement of the consumer agent.
Kugler et al. teach determining a first tap point on an edge portion of the master agent that is proximate to the consumer agent based on one or more of a first motion sensor measurement or a first audio sensor measurement of the master agent; determining a second tap point on an edge portion of the consumer agent that is proximate to the master agent based on one or more of a second motion sensor measurement or a second audio sensor measurement of the consumer agent (paragraphs 11,  121 and 206, motion sensors/accelerometers are used to determine tap inputs,  “for certain external contact to an edge of device 104, the computing system can analyze force values, force location, and force duration to determine that the external contact is a finger tap gesture (box 720) or a finger swipe gesture”).
It would have been obvious to one of ordinary skill in the art, to modify the device of Masumoto, Curcio and Koki et al., by determining a first tap point on an edge portion of the master agent that is proximate to the consumer agent based on one or more of a first motion sensor measurement or a first audio sensor measurement of the master agent; determining a second tap point on an edge portion of the consumer agent that is proximate to the master agent based on one or more of a second motion sensor measurement or a second audio sensor measurement of the consumer agent, such as taught by Kugler et al., for the purpose of providing touch inputs to the display devices.

As per claim 13, Masumoto, Curcio, Koki and Kugler et al. teach the system of claim 12 wherein the acts include: encoding the content to be displayed by the consumer agent based on the content distribution parameter (Curcio, paragraph 69, “automatic scaling of the received media signal based on the overall available size”, the process of automatic scaling, after determining a frame rate, will be construed as the claimed encoding); and providing the content to the consumer agent for displaying on the display of the consumer agent to form the mosaic screen.

As per claim 17¸ Masumoto, Curcio, Koki and Kugler et al. teach the system of claim 12 wherein the content parameter includes a resolution (Curcio, paragraph 71, “the master user terminal 104 may use the screen resolution and pixel size of the respective user terminals 104 to get both the correct dimensions and aspect ratio, and may instruct the user terminals 104 to perform appropriate scaling so that the overall image does not appear distorted”) and a frame rate (Masumoto, paragraph 78, “compares notified display frame rates to determine the lowest display frame”) of the content to be displayed by the consumer agent.

As per claim 18, Masumoto, Curcio, Koki and Kugler et al. teach the system of claim 12 wherein the content distribution parameter includes sub-mosaic position coordinates indicating a location of the consumer agent in the mosaic screen (Curcio, top/left/right/bottom coordinates) and include sub-mosaic screen coordinates indicating a portion of an overall image that is to be displayed on the display of the consumer agent as a part of the mosaic screen (Curcio, Fig. 10, V/W/XY/Z coordinates, paragraph 44).

As per claim 19, Masumoto, Curcio, Koki and Kugler et al. teach the system of claim 12 wherein the system is located in one or more of the master agent or the consumer agent (Curcio, Fig. 3, processor 304, paragraph 97).

As per claim 20, Masumoto, Curcio, Koki and Kugler et al. teach the system of claim 19 wherein the system is distributed in the master agent and the consumer agent (Curcio, paragraph 37).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0134690 to Masumoto; in view of US 2010/0144283 to Curcio et al.; in view of US 2019/0034147 to Koki et al.; in view of US 2018/0299996 to Kugler et al..; further in view of US 2015/0002371 to Burgess et al.

As per claim 14, Masumoto, Curcio, Koki and Kugler et al. teach the system of claim 13.
Masumoto, Curcio, Koki and Kugler et al. do not teach wherein the acts include causing to physically arrange the consumer agent with respect to the master agent to form the mosaic screen.
Burgess et al. teach wherein the acts include causing to physically arrange the consumer agent with respect to the master agent to form the mosaic screen (paragraph 60).
It would have been obvious to one of ordinary skill in the art, to modify the device of Masumoto, Curcio, Koki and Kugler et al., so that the acts include causing to physically arrange the consumer agent with respect to the master agent to form the mosaic screen, such as taught by Burgess et al., for the purpose of displaying a seamless composite image.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0134690 to Masumoto; in view of US 2010/0144283 to Curcio et al.; in view of US 2019/0034147 to Koki et al.; in view of US 2018/0299996 to Kugler et al..; further in view of US 2014/0095600 to Needham.

As per claim 15, Masumoto, Curcio, Koki and Kugler et al. teach the system of claim 12 wherein the display parameter includes a frame rate (Masumoto, paragraphs 77-78), a screen size, a resolution (Curcio, paragraph 48) of the consumer agent.
Masumoto, Curcio, Koki and Kugler et al. do not teach wherein the display parameters further include a pixel format of the display of the consumer agent.
Needham teaches wherein the display parameters further include a pixel format of the display of the consumer agent (paragraph 27, metadata comprising color space and color depth is either communicated from source devices, or commonly transmitted to all devices, so as to realize a color conversion in either a master device or the source devices).
It would have been obvious to one or ordinary skill in the art, to modify the device of Masumoto, Curcio, Koki and Kugler et al., so that the display parameters further include a pixel format of the display of the consumer agent, such as taught by Needham, for the purpose of achieving display uniformity and compatibility.

As per claim 16, Masumoto, Curcio, Koki, Needam and Kugler et al. teach the system of claim 15 wherein the pixel format includes a color depth and color space of pixels of the display of the consumer agent (Needham, paragraph 27).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694